We know that it is somewhat difficult in this day and time of liberal mindedness for the average well informed individual to become reconciled to the thought and holding that a comparatively harmless game such as is involved in this case is denounced as gambling. The game known as "bingo" has become very popular among all classes of people and is played in the most exclusive and reputable places.
An article appearing in the issue of January 1st, 1938, of Literary Digest reads in part:
"A sign in front of a New York church reads: `Bingo every Thursday night in the Holy Spirit Room.' On a rural Arkansas church a poster proclaims: `Bingo party every week — Everybody welcome.' Encircled in neon lights another outside a Chicago suburban church announces: `Don't miss Bingo Friday. Handsome prizes.'
"Attracted by such extra-spiritual heralds, thousands of Americans sit down in church weekly to try their luck in this national craze. In some localities the Tuesday or Thursday game at the corner church-house overshadows all other events.
"A survey made by the Literary Digest shows that the playing of Bingo is spreading rapidly throughout the United States. Neighborhood merchants have begun to complain of competition. Movie exhibitors are protesting. Some church leaders take a definite stand against the game.
"Last week religious editors and others admitted freely that discussion of the moral issue had reached controversial proportions. Phillip Yarrow, chairman of the civic relations commission of the Chicago Church Federation, expresses this opinion to the Literary Digest:
"`The commission has repeatedly pleaded with churches to stop petty gambling as a means of raising money. *Page 123 
Churches a few years ago would have been horrified at the mere suggestion of such methods as playing bunco, beano, or bingo, and raffling quilts or other articles. The argument of some church officials is that, if wealthy churches can raise money by bridge, why should not the smaller one play beano? We say the kingdom of God cannot be established by shooting craps.'
"Typical of church sentiment in favor of bingo is this view of the Rev. H.A. Velte, of Milwaukee's St. Boniface Church, despite Archbishop Stritch's ban:
"`How absurd to think that it is wrong when parents and their children sit down to a game that costs them a little 35 cents for the sake of a thrill that comes to them when seeing themselves or their friends win a prize. Of course, this innocent game can be carried to extremes.'
"The Rev. Francis Talbot, S.J., editor of America, sends this comment to the Literary Digest:
"`I cannot grow frenzied with the puritanic precisionists who rate the bourgeois pastime of bingo as a major sin. Rather am I frenzied at those pulpiteers who remain silent on such major ills as godless schools, loose faith, easy divorce, and shout down wrath on a little shell game that ruins neither piety nor morals, character nor families. Played under proper auspices with petty stakes, the worst harm that bingo causes is a sore throat. Church bingo parties are a healthy substitute for gossip teas, lovesick movies, and liberal-minded lecturers. All life is a gamble but nobody gambles life away at a bingo fest. Let us concentrate on the stock market and politics.'
"Beano and bingo, with their allure, swift turnover, and simplicity of operation — placing beans or corn on five squares in a straight line and shout `Beano' or `Bingo'! had a way of stimulating gambling instincts. The International *Page 124 
Reform Federation (Washington, D.C.) investigated.
"Its law enforcement director, Henry N. Pringle, said he found that practically all churches had gone in for bingo and such games, with professional promoters running many of them. He added: `The percentage which churches will get out of the intake varies with the value of the prizes. In some cases trinkets worth only a few cents constitute prizes; in others cash prizes are given. The churches probably get 50 per cent of the take.'
"In December, 1936, Bishop Edmund F. Gibbons, of Albany, in an archiepiscopal letter, forbade the playing of bingo in church buildings and the renting of church property for bingo game, and forbade Catholics in his diocese to play even on non-church property, on the ground that bingo tended to undermine morals.
"Archbishop Stritch of Milwaukee took the stand that sometimes such games were sinful or the places in which they were played tended to encourage sin.
"Archbishop John J. Glennon of St. Louis, writing to the churches of his diocese last month said: `Gambling devices and games promoted ostensibly for the benefit of churches, schools, institutions or societies are unworthy of our Catholic people, inducing the gambling habit.'
"In New York the Federal Council of the Churches of Christ in America and the Greater New York Federation of Churches condemned bingo, but they reported that playing in churches in their group had not yet reached an issue stage.
"In Chicago Bishop Ernest Lynn Waldorf, head of the Methodist Episcopal Church there, told the Literary Digest: `We deprecate the use of gambling devices and practices of any kind to raise church finances.'" *Page 125 
So we see that there is much conflict of opinion between the best of people as to the moral status of the game.
Operating a gambling house is a statutory offense and is defined very clearly by the language used in Section 5499 R.G.S., 7657 C.G.L., quoted in full in the main opinion prepared by Mr. Justice Terrell.
In the case of McBride v. State, 39 Fla. 442, 22 So. 711, gaming was defined as follows:
"A most apt definition of gambling, adopted by Anderson in his Law Dictionary, is by Judge Thompson, in Brua's Appeal, 55 Pa. St. 294, text 298, as follows: `Anything which induces men to risk their money or property without any other hope of return than to get for nothing any given amount from another, is gambling and demoralizing to the community, no matter by what name it may be called. It is the same whether the promise be to pay on the color of a card, or the fleetness of a horse, and the same numerals indicate how much is lost and won in either case, and the losing party has received just as much for the money parted with in the one case as in the other, viz.: nothing at all.'
"Bishop in the second edition of his work on Statutory Crimes, Sec. 858, says that, `In general, subject possibly to a few exceptions, yet not many, the words gaming and gambling in our statutes are similar in meaning; and either one comprehends the idea, that, by a bet, by chance, by some exercise of skill, or by the transpiring of some event unknown until it occurs, something of value is, as the conclusion of promises agreed, to be transferred from a loser to a winner, without which latter element there is no gaming or gambling.' The concensus of the better opinions is, that the wagering, betting or laying of money or other thing of value upon the transpiring of any event whatsoever, *Page 126 
whether it be upon the result of a game of chance, or upon a contest of skill, strength, speed or endurance whereby one party gains and the other loses something for nothing, whether the parties betting be the actors in the event upon which their wager is laid or not, is gaming or gambling within the meaning of these Acts."
So it appears that the statute prohibiting the operating of a gaming house is broad enough to include any enclosed or covered place where any persons are allowed to participate in any game or contest in which a player wins or is awarded anything of value upon a certain result being obtained and this is true although the playing of game might not necessarily constitute gambling. Playing the game "bingo" as described in the record does not come within the definition of gambling as stated in the McBride case,supra, because while each player pays a small fee for the privilege of participating in the game he parts with that when he pays it and it goes to the house. The prize is no loss to the house and its purpose is to stimulate the interest of the public in the game just as "Bank Nite" is used to stimulate patronage of picture shows. The players may be presumed to get the value of the fee in the pleasure and recreation afforded by participating in the game.
So it appears that a case is not made wherein one or more parties lose and one or more win, because of the lack of the element of loss.
We are not called upon to determine in this case whether or not the players in the game of "Bingo" are gambling, but only whether or not the defendants were guilty of operating a place where a game was conducted in which the winner was awarded a prize of something of value. *Page 127